Citation Nr: 0511076	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis, 
including due to exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder, 
including due to exposure to ionizing radiation.

3.  Entitlement to service connection for residuals of acute 
polio myelitis, including due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a breathing 
disorder, diagnosed as chronic obstructive pulmonary disease 
(COPD), including due to exposure to ionizing radiation or 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to October 
1946.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied claims for service 
connection for COPD, arthritis, heart disease, and polio 
syndrome.


FINDINGS OF FACT

1.  Appellant, while on board a naval vessel, participated in 
a nuclear weapons test that was conducted during Operation 
CROSSROADS in 1946.

2.  Arthritis, a heart disorder, and polio did not have their 
onset during active service or result from disease or injury 
in service, including exposure to ionizing radiation.

2.  COPD did not have its onset during active service or 
result from disease or injury in service, including exposure 
to ionizing radiation or asbestos.


CONCLUSION OF LAW

The veteran's osteoarthritis, heart disease, residuals of 
polio, and COPD are not due to disease or injury which was 
incurred in or aggravated by active service; nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309, 
3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated June 28, 2004.  That letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about his records so that they could be requested.  Further, 
the August 2002 statement of the case provided him with the 
regulations relevant to the VCAA.  With regard to the fourth 
element of notice, the Board notes that VA literally 
requested the appellant to provide "any evidence in his 
possession" that pertained to his claim in the June 2004 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions and 
has provided medical treatment records from all of the 
private physicians and medical facilities where he indicated 
he received treatment for his claimed conditions.  He also 
associated with the claims file copies of his correspondence, 
including date-stamped envelopes, to his parents during 
service as well as photos and fact sheets regarding the 
U.S.S. Independence, the vessel he served on in service.  He 
also provided a fact sheet regarding Operation CROSSROADS.  
VA developed the appellant's service medical records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  The 
veteran's representative, in a March 2005 written statement, 
requested that the veteran be afforded medical examinations 
and be provided medical opinions in connection with his 
claims.  However, medical examination or opinion is not 
necessary because, as explained in detail below, the evidence 
of record does not indicate that any of his claimed disorders 
may be associated with his active service, including exposure 
to ionizing radiation or asbestos.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  The veteran claims that he was exposed to radiation 
during Operation CROSSROADS in July 1946 and that he 
developed arthritis, heart disease, polio, and COPD as a 
result of this exposure.  Alternately, he asserts that he 
developed COPD as a result of exposure to asbestos in 
service.  

The veteran's service personnel records establish that in 
1946 he was assigned to Operation CROSSROADS, an atmospheric 
nuclear test which, at 38 C.F.R. § 3.309(d)(3), 
(ii)(D)(v)(B), is listed among the radiation-risk activities 
recognized by regulation.

The medical evidence of record reveals that the veteran was 
diagnosed with and treated for acute polio myelitis in 1952.  
A February 2002 record from one of the veteran's private 
physicians indicates that the veteran is diagnosed with and 
being treated for a number of disorders, including 
hypertension, hyperlipidemia, osteoarthritis, ASCVD 
(arteriosclerotic cardiovascular disease), obstructive lung 
disease, and arrhythmia.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2) (West 2002); 38 C.F.R. 
§ 3.309(d)(1), (2) (2004).  The term "radiation-exposed 
veteran" means a veteran who participated in a "radiation-
risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 
38 C.F.R. § 3.309(d)(3)(i) (2004).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B) 
(West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2004).

Although the veteran was a participant in a test involving 
the atmospheric detonation of a nuclear device, 
osteoarthritis, heart disease, polio, and COPD are not among 
the specified presumptive diseases.  Thus, the veteran's 
osteoarthritis, heart disease, polio, and COPD cannot be 
service connected on a presumptive basis under the provisions 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  However, none of the claimed 
disorders, osteoarthritis, heart disease, polio, and COPD, 
are among the listed radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2).  The term "radiogenic disease" is defined as 
"a disease that may be induced by ionizing radiation."  Id.  

If a claim is based on a disease other than one of the listed 
diseases, VA shall nevertheless consider the claim under the 
provisions of 38 C.F.R. § 3.311 provided that the claimant 
has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  However, in the instant case, the 
veteran has not cited or submitted competent scientific or 
medical evidence that any of the claimed conditions are a 
radiogenic disease.  Rather, the evidentiary record merely 
establishes that arthritis, heart disease, and COPD, were 
initially medically shown many years after service and that 
the polio developed over 5 years after service.  Accordingly, 
the RO did not refer the claims on appeal to the Department 
of Defense for a dose estimate and then refer the matter to 
the Under Secretary for Benefits.  In the absence of medical 
evidence of a radiogenic disorder, such referral would have 
been fruitless, and is not required.  See Wandel v West, 11 
Vet. App. 200, 204-05 (1998).  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The Board 
has evaluated the foregoing and must conclude that the 
preponderance of the evidence is against a finding that the 
veteran suffers from arthritis, heart disease, residuals of 
polio or COPD that was incurred as a result of such exposure.  
The medical evidence of record also fails to establish that 
any of the veteran's claimed conditions was otherwise 
incurred during his active service.  None of the clinical 
treatment records contain any medical opinion suggesting any 
sort of possible causal relationship or nexus between the 
veteran's claimed conditions and his active military service 
generally.  In addition, the Board observes that his claimed 
conditions were not diagnosed until years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed disorders as 
reflected in the clinical treatment records, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for osteoarthritis, a 
heart disorder, residuals of polio, and COPD on a direct 
basis.

Finally, statements by the veteran to the effect that his 
currently diagnosed osteoarthritis, ASCVD, and COPD or any 
residuals of polio are the result of in-service radiation or 
asbestos exposure do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

With regard to the veteran's claim that his COPD is related 
to asbestos exposure in service, there is no competent 
medical evidence which provides such a connection.  As an 
initial matter, the Board notes that the only evidence of 
record pertaining to asbestos exposure, other than the 
veteran's contentions that he was exposed to asbestos while 
serving on a ship in service, is a January 2001 private 
medical record that noted that the veteran worked for many 
years in a rubber factory and the veteran reported exposure 
to asbestos in the piping materials of that building.  That 
record also noted that the veteran had a long history (over 
20 years) of smoking cigarettes.  

However, even assuming that the veteran was exposed to 
asbestos in service, the medical evidence does not reveal 
that he has a current lung disorder, including COPD, as a 
result of such exposure.  In the January 2001 record the 
veteran acknowledged that he had never formally been 
diagnosed with asbestos.  Further, the physician in 2001 
stated that the veteran had a "low likelihood" of having 
asbestosis because he did not have heavy long exposures of 
asbestos inhalation.  The physician stated that a 
"[n]egative CT scan without evidence of plaque or 
interstitial changes makes asbestosis a nonexistent 
diagnosis."  Without evidence showing that a disease or 
disability is present, service connection is not warranted. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for arthritis, heart disease, 
residuals of polio and COPD.  The first medical evidence of 
the claimed disabilities is many years after service, and 
there is no medical evidence suggesting that the disabilities 
are in any way related to service.

The Board also finds that a VA examination to determine 
whether the veteran's arthritis, heart disease, residuals of 
polio, and COPD are related to service would serve no useful 
purpose.  Because the veteran's claimed disorders were first 
identified many years after service, any medical opinion 
concerning the etiology or date of onset would be highly 
speculative.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In conclusion, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for osteoarthritis, heart disease, 
residuals of polio, and COPD is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


